AGREEMENT

between

EL DORADO CHEMICAL COMPANY

and

INTERNATIONAL ASSOCIATION OF

MACHINISTS AND AEROSPACE WORKERS,

AFL-CIO

LOCAL NO. 224

Effective: October 17, 2004

EL DORADO CHEMICAL COMPANY

El Dorado, Arkansas

TABLE OF CONTENTS

PREAMBLE 1

ARTICLE I APPLICATION OF AGREEMENT 1

ARTICLE II PERIOD OF AGREEMENT 1

ARTICLE III MANAGEMENT RIGHTS CLAUSE 1

ARTICLE IV CHECK-OFF OF UNION DUES 2

ARTICLE V SENIORITY 2

Section 1. Length of Service 2

Section 2. Order of Seniority 2

Section 3. Eligibility for Seniority 2

Section 4. Filling Vacancies 3

Section 5. Qualifications for Job 4

Section 6. Seniority List 4

Section 7. Seniority Accrued 4

Section 8. Seniority - Outside Assignments 4

Section 9. Discharges and Reemployment 4

Section 10. Status of Employees Laid Off 5

Section 11. Loss of Seniority 5

ARTICLE VI HOURS OF WORK AND OVERTIME 6

Section 1. Hours of Work 6

Section 2. Overtime and Call-Out Pay Rates 7

Section 3. Shift Change Notice 7

Section 4. Meal Time 8

Section 5. No Reduction of Work Week as Result of Overtime 8

Section 6. Computation of Overtime 8

Section 7. Distribution of Overtime and Call-Out Time 8

Section 8. Call-Out 9

Section 8A. Advance Scheduling of Overtime 9

Section 8B. Right to Assign Qualified Personnel 9

Section 9. Holiday Pay 9

Section 10. Reporting for Work and Not Used # 10

ARTICLE VII WAGE RATES AND CLASSIFICATIONS # 10

Section 1. Wages and Pay Period 10

Section 2. Changes in Classification of Work 11

ARTICLE VIII HANDLING OF GRIEVANCES 11

Section 1. Routine Submission 11

Section 2. Arbitration 12

ARTICLE IX SHOP COMMITTEE AND STEWARDS 13

Section 1. Shop Committee 13

Section 2. Stewards 14

ARTICLE X LEAVE OF ABSENCE 14

Article 1. Personal Business 14

Article 2. Union Business 14

Article 3. Sickness or Accident 15

Article 4. Notice to the Company 15

Article 5. Military Reserve Training 15

ARTICLE XI VACATIONS 16

Section 1. 16

Section 2. 16

Section 3. 16

Section 4. 17

ARTICLE XII MILITARY LEAVE 18

Section 1. Military Selective Service Act 18

Section 2. Pay in Lieu of Vacation 18

ARTICLE XIII PHYSICAL EXAMINATIONS 18

Section 1. Periodical Examinations 18

Section 2. Certificate of Physical Fitness 18

Section 3. Dispute Resolution 18

ARTICLE XIV MISCELLANEOUS AND GENERAL 19

Section 1. Tool Check-In Time 19

Section 2. Bulletin Board 19

Section 3. Discrimination 19

Section 4. Wage Rate Changes 19

Section 5. Safety Provisions 19

Section 6. Discharges 20

Section 7. Recess Period (Smoking) 20

Section 8. Jury Duty 20

Section 9. Termination Pay 20

Section 10. Contract Work 21

Section 11. Technical and Supervisory Employees 21

Section 12. Minor Maintenance 21

Section 13. Minor Operating Functions 21

ARTICLE XV VALIDITY OF CONTRACT 21

ARTICLE XVI NOTICE 22

ARTICLE XVII FUNERAL LEAVE 22

ARTICLE XVIII GROUP INSURANCE 23

Section 1. Group Insurance and Retirement 23

ARTICLE XIX NO STRIKE OR LOCKOUT 25

ARTICLE XX SERVICE WITH COMPANY 25

ARTICLE XXI RETIREMENT AGE 25

SIGNATURE PAGE 26

EXHIBIT "A" BASIC HOURLY WAGE RATE 27

ASBESTOS ABATEMENT TEAM PREMIUM  27

EXHIBIT "B" CLOTHING ALLOWANCE 28

EXHIBIT "C" PART 1

RECOGNIZED MAINTENANCE WORK GROUPS 29

EXHIBIT "D" EMPLOYEE DUES AUTHORIZATION LETTER 30

EXHIBIT "E" AMERICANS WITH DISABILITIES ACT

LETTER OF UNDERSTANDING 31

EXHIBIT "F" SHIFT DIFFERENTIAL LETTER OF UNDERSTANDING 32

EXHIBIT "G" LETTER OF UNDERSTANDING 33

PREAMBLE

This Agreement is made and entered into by and between EL DORADO CHEMICAL
COMPANY (hereinafter referred to as the "Company"), and the INTERNATIONAL
ASSOCIATION OF MACHINISTS AND AEROSPACE WORKERS, AFL-CIO, LOCAL NO. 224
(hereinafter referred to as the "Union"), which the Company recognizes as the
sole bargaining agency for the Maintenance employees of the Company at its
chemical plant located north of El Dorado, Arkansas, who are eligible for
membership in the Union in accordance with the Labor Management Relations Act of
1947.

ARTICLE I

APPLICATION OF AGREEMENT

The Company hereby recognizes the Union as the exclusive bargaining agency for
the employees of the Company at said plant who work in the capacities
hereinafter stated in this Article I.

(a) All Maintenance employees, as described in Exhibit "A", engaged in the
installation, maintenance and repair of machinery and equipment, but excluding
all production, chemical and operating employees, shipping attendants, office
and clerical employees, managers, supervisors and guards.

ARTICLE II

PERIOD OF AGREEMENT

This Agreement shall remain in full force and effect for a three year contract
term commencing October 17, 2004, at 12:01 a.m., and ending 12:00 midnight,
October 16, 2007. At reasonable times after August 1, 2007, the parties will
meet to attempt to negotiate a new contract to be effective for the period
beginning after midnight, October 16, 2007.

ARTICLE III

MANAGEMENT RIGHTS CLAUSE

The Union expressly recognizes that the Company has the exclusive responsibility
for and authority over (whether or not the same was exercised heretofore) the
management, operation and maintenance of its facilities and, in furtherance
thereof, has, subject to the terms of this Agreement, the right to determine
policy affecting the selection, hiring, and training of employees; to direct the
work force and to schedule work; to institute and enforce reasonable rules of
conduct; to assure discipline and efficient operations; to determine what work
is to be done, what is to be produced and by what means; to determine the
quality and quantity of workmanship; to determine the size and composition of
the work force; to determine the allocation and assignment of work to employees;
to determine the location of the business, including the establishment of new
locations or departments, divisions, or subdivisions thereof; to arrange for
work to be done by other companies or other divisions of the Company; to alter,
combine, or eliminate any job, operation, service, or department; to sell, merge
or discontinue the business or any phase thereof; provided, however, in the
exercise of these prerogatives, none of the specific provisions of the Agreement
shall be abridged. The Company will not use the vehicle of subcontracting for
the sole purpose of laying off employees or reducing the number of hours
available to them.

ARTICLE IV

CHECK-OFF OF UNION DUES

Upon receipt of a signed authorization by an employee requesting deductions from
his wages for his monthly union dues, the Company agrees to honor such
authorization according to its terms during the life of this Agreement. The form
of such individual authorization shall be as set forth in Exhibit "D" hereto.

The Financial Secretary of Local 224, IAM-AW, shall, from time to time, notify
the Company in writing of the amount of the monthly deduction to be made, from
time to time, under this authorization. All money so deducted by the Company
shall be paid to the Union on or before the end of the month during which
deductions are made. Upon receipt of written request by an employee, the Company
shall, after thirty (30) days' notice, discontinue dues deduction.

ARTICLE V

SENIORITY

Section 1. Length of Service

.



Length of service in the bargaining unit and with the El Dorado Plant shall, in
that order, govern the promotion, demotion, and transfer of employees.

Section 2. Order of Seniority

.



An employee's seniority shall be determined as follows:

Order of Importance Seniority

1st Bargaining Unit

2nd Plant

Section 3. Eligibility for Seniority

.



An employee shall be first entitled to seniority in the bargaining unit when he
has been continuously employed in that unit for 180 days; his seniority dating
from the date of the beginning of such employment.

However, an employee who has been employed in the bargaining unit, who has been
laid off prior to his having been employed therein for 180 days continuously,
and who is reemployed in the bargaining unit within 180 days from the date upon
which he is laid off, shall, upon such reemployment, be entitled to have the
number of days which he has worked in the bargaining unit, during the period of
his most recent previous employment herein, included in any subsequent
computation of his seniority in the bargaining unit and shall be entitled to
seniority when he has accrued 180 days on that basis.

The Company shall have the right to layoff or discharge, without cause, any
employee who has not worked in the bargaining unit a sufficient length of time
to gain seniority, and such action on the part of the Company shall not be the
subject of a grievance on the part of the Union under any provision of this
Agreement.

Section 4. Filling Vacancies

.



(a) Temporary and permanent vacancies will be filled only when the Company sees
a need to fill the vacancy. In the event the Company sees a need to fill a
vacancy, it will be filled by the employee having the most bargaining unit
seniority, who desires the job, and who possesses a skill of the group in which
the vacancy occurs. Any person so promoted must accept the duties and
responsibilities of the job.

(b) When there is a permanent vacancy in a group and the Company sees a need to
fill that vacancy, the Company shall post promptly, and keep posted for fifteen
(15) days, notice on its bulletin board of the job vacancy. It shall be the duty
of an employee who feels himself entitled to such job on account of his
seniority to file his sealed bid for such job with the Plant Manager or his
representative, and send a copy thereof to the Chairman of the Shop Committee
within said 15-day period. In order to be considered valid, a bid must be
signed, dated, and deposited in a locked box marked "I.A. of M. and A.W. Bids"
located at the plant entrance gate.

Immediately upon expiration of the posting period of fifteen (15) days, the
names of all bidders will be posted on the bulletin board, and the bidder having
the most seniority and who desires the job shall be assigned to the group and
receive the "C" Mechanic rate of pay if he possesses the necessary skill. In the
event no qualified bidder possessing the necessary skill bids on the vacancy,
the Company may hire a qualified employee from the outside.

If he does not possess the skill, he will be reduced to the rate that compares
to his previous experience beginning not later than the beginning of the work
week following the week in which the successful bidder is determined, provided
the successful bidder is available to report for work on that day.

If the group vacancy is not filled by the procedure set forth above and the
Company sees the need to fill the vacancy, a first-year "E" Mechanic job will be
posted for filling outside the bargaining unit.

Notwithstanding any other provisions of this subsection (b), it is agreed that
the Company shall have the right at any time during said 15-day posting period
to withdraw the posting of a new job in the event the Company decides that such
job need not be filled.

(c) Should an employee within a group who is entitled to a promotion desire to
waive his opportunity for that promotion, he shall do so by signing a waiver.

(d) In the event that it becomes necessary to establish a permanent rotating
shift the Company will notify the Shop Committee to discuss the procedure and
shift to be implemented at least thirty (30) calendar days before establishing
such shift.

Section 5. Qualifications for Job

.



(a) It is not the intention of the parties to this Agreement that any employee
shall be permitted to work on a job when he is not qualified to perform the work
which that job requires. However, if, in the opinion of the Company, an employee
is not qualified for a particular job to which he would otherwise be entitled by
virtue of his seniority, and the Company determines that an employee's
application for the job shall be denied on the basis of his lack of
qualifications, the Company shall notify the Chairman of the Shop Committee and
the employee involved of their decision, at least five (5) days prior to the
date upon which any other employee is permanently assigned to the job.

Section 6. Seniority List

.



Seniority lists will be compiled on April 1 and October 1 and will be available
to all employees. One copy of each seniority list will be furnished to the Shop
Committee.

Section 7. Seniority Accrued

.



Each employee shall retain the seniority accrued to him based upon actual
service at the El Dorado Plant.

Section 8. Seniority - Outside Assignments

.



Any employee, after having established seniority under the provisions of this
Agreement, who is temporarily assigned to another job by the Company (outside
the bargaining unit) shall continue, for not more than ninety (90) days per
calendar year, on a cumulative basis, to accrue seniority on his regular
classification during such period of temporary assignment. If such employee
works more than ninety (90) days per calendar year on a cumulative basis, he
shall forfeit one (1) day of bargaining unit seniority for each day in excess of
ninety (90) days worked outside of the bargaining unit during that calendar
year.

Section 9. Discharges and Reemployment

.



When there is a reduction in the number of employees in the bargaining unit, the
employee last employed in the bargaining unit shall be the first employee laid
off. The employee laid off through no fault of his own, who has the greatest
bargaining unit seniority, shall (subject to the following provisions of this
Article) be the person first reemployed in the event additional employees are
employed, provided that the person is qualified to perform the duties of the job
to which he would be assigned on reemployment.

A person who has worked in the bargaining unit sufficiently long to be entitled
to seniority in that unit, and who is laid off through no fault of his own, who
has kept his current address on file with the Company, and who continues to be
entitled to seniority under the terms of this Agreement shall (subject to the
following provisions of this Article) be given first consideration for
reemployment.

If reemployment is available for any such person, the Company shall so notify
him by letter (with a copy of such letter to the Chairman of the Shop
Committee), addressed to him at his address then on file with the Company, and
he shall be allowed fifteen (15) days from the date upon which said letter was
mailed, or until he no longer retains his accrued seniority as provided in
Section 10 of this Article V (whichever is the shorter period), in which to
notify the Company in writing of his desire to return to work. In the event he
delivers such notice, he shall be allowed seven (7) days from the date of the
delivery thereof to report for work; provided, however, if the employee involved
is, on the date which he would otherwise be required to report for work totally
disabled to work, he shall, on or before that date, deliver to the Company a
statement in writing from a licensed physician stating that he is so disabled,
in which event the period within which he shall be permitted to return to work
shall be extended ninety (90) days.

Section 10. Status of Employees Laid Off

.



The accrued seniority of an employee who has been laid off through no fault of
his own shall continue to exist from the date of his layoff for the following
periods:

Years of Service Period Seniority to Exist

0-180 days -0-

181 days to 2 years Length of previously accrued seniority

2 years or more 2 years

Section 11. Loss of Seniority

.



Seniority shall be lost and employment terminated for any of the following
reasons:

(a) Quitting.

(b) Absence from work for three (3) consecutive days without having notified the
Company, unless physically impossible to do so.

(c) Discharge for just cause.

(d) Failure to return at the expiration of a leave of absence or vacation.

(e) If an employee misrepresents the reason for requesting a leave of absence.

(f) If an employee fails to file for reinstatement within ninety (90) days
following discharge from the U.S. Military Service.

(g) Failure to return to work from layoff within the time specified in Section 9
of this Article.

(h) At the end of the period specified in Section 10 of this Article, or upon
earlier rejection after layoff of an offer of reemployment in a classification
equal to the classification from which laid off.

ARTICLE VI

HOURS OF WORK AND OVERTIME

Section 1. Hours of Work

.



(a) Regular base hours of work shall be eight (8) hours per day and forty (40)
hours per week.

(b) The work week shall begin at 12:01 a.m. each Monday and end at 12:00
midnight the following Sunday. The work day shall begin at 12:01 a.m. and end at
12:00 midnight.

(c) The work week shall normally be five (5) consecutive 8-hour days, Monday
through Friday, and will normally begin work at 7:00 a.m. and end at 3:30 p.m.
with a 30-minute lunch period from 12:00 noon to 12:30 p.m.

(d) No employee shall be required to work more than twelve (12) hours during any
normal work day except in case of an emergency.

(e) All employees shall be expected to report to work promptly at the scheduled
time. No employee shall be permitted to work if such employee reports for work
more than one and one-half (1-1/2) hours after his regular scheduled reporting
time, unless such delay has been previously excused by the Company.

(f) No employee shall be allowed to work more than sixteen (16) continuous hours
nor more than sixteen (16) hours in any one day except in the case of an
emergency. However, an employee will be allowed to complete his regularly
scheduled hours of work as provided in Sections 5, 8 and 10 of this Article VI.

(g) Maintenance overhauls may be staffed on 8-hour, 10-hour, or 12-hour shifts
as may be necessitated by the needs of the operation.

The Company will specify and select the number and classifications of personnel
on each shift by work group classification for each particular overhaul on a
shift basis. Preference to shifts will be governed by the employee's bargaining
unit seniority. Shift change notice will be handled as outlined in Article VI,
Section 3. In the event there are insufficient qualified personnel on each
shift, the Company shall have the right to assign qualified personnel as needed.

Section 2. Overtime and Call-Out Pay Rates

.



(a) Overtime and call-out rates shall be one and one-half (1-1/2) times the
regular rate and shall be paid for all work performed in excess of forty (40)
hours per week, continuous actual work in excess of eight (8) hours, and for all
work performed as a result of call-out and for hours worked outside an
employee's regularly scheduled hours.

(b) Any employee who works over, beyond his regular scheduled work day, shall be
paid a minimum of three (3) hours at straight time. If the employee is required
to stay over beyond his regular scheduled work day to attend meetings or to
receive training, and no production work is involved, he will receive pay for
actual time spent at one and one-half (1-1/2) times his regular rate of pay,
providing he has received a minimum of twenty-four (24) hours' notice in
advance.

(c) No employee shall work overtime without the approval of his Foreman.

Section 3. Shift Change Notice

.



(a) The Company shall pay each employee one and one-half (1-1/2) times his
regular rate of pay for the first shift of a rearranged work schedule if the
employee whose shift is changed shall not have been notified of the change at
least twenty-four (24) hours prior to the beginning of said first shift. If
notice of employee's shift change shall be posted on his regular day off, notice
of the change shall be posted at least seventy-two (72) hours prior to the
beginning of said first shift. Any notice required to be given to an employee
under the provisions of this Section 3 may be given by written notice posted on
the general bulletin board of the Company and the bulletin board of the Union,
and each employee named in any notice shall be deemed to have received the
notice at the time copies of said notices are posted on said boards.

(b) The changing of an employee's shift, incident to the return of an employee
from sickness or accident, shall not be considered a change in shift within the
meaning of this Section 3, unless the absent employee has given the Company at
least seventy-two (72) hours' notice of his intention to return to work and the
time at which he will return to work by notifying his supervisor.

(c) The changing of an employee's shift from 7:00-3:30 to 7:00-3:00, or from
7:00-3:00 to 7:00-3:30 will not constitute a shift change.

(d) A change in shift at the request of an employee shall not be considered a
change in shift for the purpose of this Section 3.

(e) No employee shall lose any time from his normally scheduled 40-hour week
occasioned by any shift change.

Section 4. Meal Time

.



(a) If a "Day Man" is instructed to and continues to work overtime past 6:00
p.m., he shall be allowed a 30-minute period beginning at 6:00 p.m. for supper
on Company time; and if said "Day Man" then continues to work additional
overtime, he shall be allowed a 30-minute lunch period on Company time; each
such period to begin at the end of four (4) hours of additional continuous
overtime worked after 6:30 p.m.

(b) Any employee called for work outside of his regular working hours, who is
required to work more than four (4) consecutive hours outside his regular hours,
shall be allowed a 30-minute period for a meal on Company time at the end of the
fourth consecutive hour and at the end of each consecutive 4-hour period
thereafter that said employee continues to work outside his regular hours.

Section 5. No Reduction of Work Week as Result of Overtime

.



No employee will be required to take any time off from his regular work week
because of overtime worked in that or any other week. If an employee is required
to work on his day off, he shall not be forced to take another day off in lieu
thereof.

Section 6. Computation of Overtime

.



For the purpose of computing overtime under this Article, the exact time worked,
rounded to the nearest quarter hour, shall be accounted for, which shall be paid
for at the overtime rate.

There shall be no duplicate payment for daily overtime and weekly overtime. If
daily overtime is greater in any one work week, only daily overtime shall be
paid, or if weekly overtime is greater in any one work week, only weekly
overtime shall be paid. There shall be no pyramiding of overtime.

Section 7. Distribution of Overtime and Call-Out Time

.



Overtime work opportunities shall initially be distributed, as equitably as
practicable, within each work group where the overtime is required in accord
with the Company's distribution policy. The Company may then offer such work to
employees in other work groups who are qualified.

For the purpose of distributing overtime, the Company will submit a list,
biweekly, to the work group steward showing the overtime worked, refused and
overtime standing of each employee covered within the group.

Each employee who is requested to report for overtime duty shall report at the
required time unless he shall first obtain permission from his supervisor to be
relieved of such duty.

Section 8. Call-Out

.



An employee who is called out and reports for work outside his regular working
hours shall work until excused by the person then supervising his work; provided
that no one shall be required to work longer than is provided in Section 1(d) of
this Article. An employee who is called out and reports for work shall be paid a
minimum for four (4) hours at time and one-half (1-1/2), even though the full
four (4) hours may not be worked because no work is available, or he does not
work at all because no work is available. An employee called for such work, who
works continuously until the beginning of his regular hours of work and
continues to work during the regular hours of his scheduled work, shall not be
considered to have had a change in shift within the meaning of Section 3 of this
Article VI.

A description of the work or jobs to be done, or the problem necessitating the
call-out, is provided as accurately as possible by the supervisor in order that
the person being called may judge: (a) whether or not he has the ability to do
the work, and (b) about how long he may have to work. It is not intended to have
a person come out on one job, then surprise him with a list of additional jobs
to be done. However, due to emergencies, it cannot be guaranteed that he will
only be required to do what he was called for.

Notwithstanding the fact that an employee has been called out for work, such
employee shall perform his regular work schedule during the remainder of the
work week in which such call-out occurs unless excused from such work.

If an employee is called out for work and works until the beginning of his
regular work schedule, the call-out will be considered as ending at the
beginning of his regular schedule.

Section 8A. Advance Scheduling of Overtime

.



Overtime may be scheduled up to three (3) weeks in advance of the actual time
required. In the event the scheduled overtime is cancelled, eight (8) hours'
notice will be given or a call-out will be paid.

Section 8B. Right to Assign Qualified Personnel

.



In the event overtime distribution and call-out procedures do not provide the
Company with sufficient, qualified personnel to perform the overtime work, the
Company shall have the right to assign such work to qualified personnel. The
performance of such work is mandatory.

Section 9. Holiday Pay

.



The following days shall be considered holidays and normally no work will be
performed on the designated holidays except in cases of emergency,
around-the-clock shift work, and in those crafts where work is necessary for
continued operations:

1. New Year's Day

2. Good Friday

3. Memorial Day

4. July Fourth

5. Labor Day

6. Columbus Day

7. Thanksgiving Day

8. Day after Thanksgiving

9. Last work day before Christmas holiday

10. Christmas Day

When any of these holidays fall on Sunday, the following Monday will be observed
as the holiday.

When any of these holidays fall on Saturday, the preceding Friday will be
observed as the holiday.

Each employee who is not required to work and who does not work on a holiday
shall be paid a bonus equivalent to eight (8) hours at his regular rate at
straight time pay, providing he has worked his last scheduled work day
immediately preceding the holiday and his first scheduled work day following the
holiday unless the failure to work these days is because of confirmed illness or
accident no more than five (5) work days before or after the holiday, unless the
employee was excused in advance by the Company.



Each employee who works on a holiday will be paid, in addition to the 8-hour
bonus mentioned above, one and one-half (1-1/2) times his regular rate of pay.

Section 10. Reporting for Work and Not Used

.



Except when no work is available due to Act of God, such as fire, flood,
explosion, or tornado, an employee who reports for duty on his regular schedule
shall be given the opportunity of working a full 8-hour shift.

ARTICLE VII

WAGE RATES AND CLASSIFICATIONS

Section 1. Wages and Pay Period

.



The regular pay periods for employees subject to this Agreement will cover every
two (2) scheduled work weeks, and checks will be available to the men on their
regular shifts on the Friday following completion of the 2-week period.

Each employee who works during the period beginning 12:01 a.m., October 17,
2004, and ending 12:00 Midnight, October 16, 2007, shall be paid for his work in
that classification on the basis of the basic hourly wage rate for that
classification shown on Exhibit "A" to this Agreement. Each employee will be
paid the applicable clothing allowances provided on Exhibit "B" to this
Agreement.

Section 2. Changes in Classification of Work

.



(a) Each employee covered by any classification is expected to perform any
duties to which he may be assigned within his classification or lower
classification.

(b) It is understood and agreed by the parties hereto that two (2) work groups
shall be recognized under this Agreement. A tabulation of the groups with
explanatory notes is made in Exhibit "C," Part 1, which is a part of this
Agreement.

(c) All Maintenance personnel may be assigned to do any jobs that they have the
ability to perform subject to the provisions of Article V, Section 5, and
Article XIV, Section 5, of the current contract.

(d) The Company reserves the right to increase or reduce, at any time and from
time to time, the number of men employed in any group mentioned in Exhibit "C",
Part 1, to that number of men which, in the opinion of the Company, are required
to perform work in that group for maintaining the plant. Any such increase or
reduction of force in any group shall be made on the basis of bargaining unit
seniority in that group. The Company shall advise the employee(s) affected
seventy-two (72) hours in advance of any permanent change in the number of
persons who shall work in any classification.

ARTICLE VIII

HANDLING OF GRIEVANCES

Section 1. Routine Submission

.



(a) For the purpose of adjusting a grievance arising out of the application or
interpretation of a written provision of the Agreement, it is agreed that an
employee, and/or with his Steward, shall first seek adjustment of the matter
with his Foreman; and, if not resolved, the employee, and/or with his Steward,
may submit the grievance in writing to his Foreman. No grievance will be
considered unless it has been submitted to his Foreman within five (5) working
days after the employee knew or should have known that the grievance occurred.

The Foreman shall advise the employee and/or the Steward, in writing, within
five (5) days (Saturdays, Sundays and holidays excluded) of his decision on the
grievance, if submitted. The grievance must be filed, in writing, on grievance
forms provided by the Company and signed by the individual grievant.

If the grievance is not satisfactorily adjusted with the Foreman, the employee
and the Steward may submit the grievance to the Shop Committee for handling with
the Department Head.

(b) If the Shop Committee elects to process the grievance, it shall submit the
grievance to the Department Head, along with a factual statement of the reasons
that the Foreman's answer was not satisfactory. The grievance must be submitted
to the Department Head within five (5) days (excluding Saturdays, Sundays and
holidays) after the date the Foreman advised the Steward and/or employee of his
decision. The Department Head shall, within seven (7) calendar days following
receipt of the grievance, meet with the designated members of the Shop Committee
at a time to be mutually agreed upon. The Department Head shall advise the Shop
Committee, in writing, within five (5) days following this meeting (excluding
Saturdays, Sundays and holidays) of his decision regarding the grievance.

(c) If the response of the Department Head is not satisfactory, the Shop
Committee may submit the matter, in writing, to the Plant Manager within ten
(10) days (excluding Saturdays, Sundays and holidays) after the date the
Department Head furnishes his grievance response to the Committee. The Plant
Manager shall, within ten (10) calendar days following receipt of such grievance
(and documentation) meet with the designated members of the Shop Committee, at a
time to be mutually agreed upon. The Plant Manager, or his authorized
representative, shall render a decision on the grievance, in writing, within ten
(10) days (Saturdays, Sundays and holidays excluded) following this meeting. By
mutual agreement, the parties may use the process of mediation prior to
arbitration as an alternate dispute resolution procedure. The Union's Directing
Business Representative may also be in attendance.

Section 2. Arbitration

.



If the grievance is not adjusted satisfactorily through the procedure
hereinbefore mentioned, the issue may be referred to an arbitrator. If the Union
desires to submit such grievance to an impartial arbitrator (providing the
grievance is one which does not involve matters in which arbitration is
specifically prohibited under the terms of this Agreement, and which the Company
and Union have mutually agreed to submit to arbitration) it must notify the
Company of that fact, in writing, within thirty (30) days after the date the
Plant Manager, or other duly authorized representative, advised the Workmen's
Committee of his decision.

The Union and the Company shall make written application to the Federal
Mediation & Conciliation Service requesting a seven-name arbitrator panel from
which the parties shall select one (1) arbitrator. The parties shall alternately
each strike one name until only one (1) name remains who shall act as
Arbitrator. It is understood that, starting with the first arbitration case
following the date of the execution of this Agreement, the Union shall strike
the first name. In the next case, the first name shall be stricken by the
Company, and alternately the Union and the Company thereafter. Both the Company
and the Union shall have the right to reject two (2) panels submitted by the
Federal Mediation & Conciliation Service.

When the Arbitrator has been selected, he shall meet for the consideration of
the grievance as soon thereafter as is practical. Any such procedure shall be
held in El Dorado, Arkansas, unless the parties unanimously decide otherwise.

The expense of the Arbitrator shall be shared equally by the Company and the
Union.

The Arbitrator shall decide only the grievance submitted to him upon testimony
presented to him by the Union and the Company, and shall render his decision in
writing.

Except as otherwise specifically provided in this Agreement, the Arbitrator
shall have no power to change the wages, hours, or conditions of employment set
forth in this Agreement; he shall have no power to add to, subtract from or
modify any of the terms of this Agreement; he shall deal only with the grievance
which occasioned his appointment. He will require that the Union has the burden
of establishing its position on behalf of the employee, except in a discipline
and/or discharge case when the burden will be on management.

The parties hereto shall comply fully with the award or decision made by any
such Arbitrator, and the decision of the Arbitrator will be final and binding on
both parties.

No provisions of this Article, or of any other Article of this Agreement, shall
deprive any employee covered by the terms of this Agreement of any rights to
which he may be entitled under Section 9(a) of the Labor Management Relations
Act of 1947, or any other Statute of the United States.

The Union has the authority to process, abandon, or settle grievances on behalf
of employees. It is provided, however, that no grievance as to wage scales that
shall be paid to all or any group of the employees in the bargaining unit shall
be submitted to an arbiter, in any event.

The question as to whether a person has been paid the rate to which he is
entitled, in accordance with the wage rates set forth in Exhibit "A" to this
Agreement, for work which he has performed shall be a subject for arbitration.

The grievance and arbitration provisions provided for herein, in addition to any
other right or obligation under the Agreement, are limited to grievances or
clams arising and actually filed in writing during the term of this Agreement.

In the event a grievance arises over a discharge or layoff, the first and second
steps of the grievance procedure may be bypassed.

ARTICLE IX

SHOP COMMITTEE AND STEWARDS

Section 1. Shop Committee

.



The Shop Committee, composed of four (4) members from the employee work force,
and management representatives, shall hold regular meetings on a bimonthly
basis. It shall be the responsibility of the Shop Committee to submit a written
agenda of each subject it wishes to discuss with the Company no less than
forty-eight (48) hours before the day of any such meeting. Only three (3)
employees in any one group at any one time shall be a member of the Committee.

Section 2. Stewards

.



(a) A Steward and an assistant Steward may be elected in each work group by the
employees of that group, and the Union shall submit to the Company, in writing,
the names of each person so designated. The Company shall consider the person so
designated as Steward and assistant Steward of each work group until notified,
in writing, to the contrary.

(b) Duly-elected Stewards or Committeemen shall be deemed to possess top ranking
seniority for purposes of layoff and recall rights within his respective work
group or classification while acting as such.

ARTICLE X

LEAVE OF ABSENCE

Section 1. Personal Business

.



If an employee desires to be off on personal business (not emergencies), he may
do so with the consent of the Company so long as he does not desire to be off
over two (2) work weeks and provided that he gives the Company forty-eight (48)
hours' notice of his desire to be absent and the length of time he desires to be
off. Upon completion of such leave, he will resume employment on the basis of
uninterrupted service.

Section 2. Union Business

.



(a) The Company shall, upon a minimum of thirty (30) days' prior written request
from an employee and the President of Local No. 224 of International Association
of Machinists and Aerospace Workers, grant a leave of absence, extending not
longer than fourteen (14) days, to the employee applying for such leave in order
that he may, during that leave, engage in work pertaining to the business of
Local No. 224 of International Association of Machinists and Aerospace Workers.

Such a leave shall not be granted to more than one (1) employee at any one time.
Such employee shall not be granted such a leave for more than an aggregate of
thirty(30) days in any one (1) calendar year.

(b) The Company shall grant (upon a minimum of sixty (60) days advance prior
written request of an employee and the President or Vice President of
International Association of Machinists and Aerospace Workers) a leave of
absence for a period not to exceed one (1) year in order that the employee
requesting such leave may, during the period of such leave, work as any employee
of International Association of Machinists and Aerospace Workers. Not more than
one (1) employee shall be permitted to be absent from work at any one time on
any such leave.

Section 3. Sickness or Accident

.



If an employee who has established seniority is out of service due to
occupational injury or occupational disease suffered or contracted while he is
in the employment of the Company, he shall retain his seniority accrued at the
date of his disability and continue to accrue seniority for a period of
twenty-four (24) months or length of previously-accrued seniority, whichever is
less, during the period of his disability as a result thereof. If an employee
who has established seniority is out of service due to nonoccupational injury or
disease suffered while he was in the employment of the Company, he shall retain
his accrued seniority for a period of twenty-four (24) months and will accrue
seniority in the classification in which he was last regularly employed for a
period of one (1) year.

Under either of the above conditions, if an employee should accept an equal or
better job elsewhere, his seniority shall be cancelled.

Section 4. Notice to the Company

.



When an employee becomes aware of the fact that he is going to be absent from
work due to sickness, accident, or other emergency, he must notify his
supervisor as far in advance of his scheduled shift as he/she has knowledge of
such intended absence, but no less than one (1) hour before the time he is due
to report to work. In the event the employee cannot contact his Supervisor, it
is permissible to contact any member of Management.

Section 5. Military Reserve Training

.



(a) Any regular employee (not probationary) may be granted a special leave of
absence for a period not to exceed fourteen (14) days, plus a reasonable period
to cover travel time, when required for the purpose of engaging in a training
program for Enlisted Reserve, Reserve Officers, or National Guard Encampment,
provided:

1. He furnishes the Company with a copy of orders from the military authorities
calling him for duty; and

2. He gives advance notice to his immediate supervisor so that arrangements may
be made for his replacement during the period of his leave.

(b) Only one (1) leave of absence for Military Reserve Training shall be granted
to any employee during a calendar year.

ARTICLE XI

VACATIONS

Section 1

.



Normal vacation accruals will be computed in accordance with the following
provisions:

(a) Two weeks (80 hours) - after having accrued one (1) year's Company
seniority;

(b) Three weeks (120 hours) - during the calendar year in which an employee
accrues six (6) year's plant seniority;

In computing length of service for vacations, time spent working at the El
Dorado Plant will be used.

Section 2

.



Those employees who had previously accrued or who will accrue, during the term
of this Agreement, twelve (12) years or more Company seniority shall be entitled
to a vacation accrual of four weeks (160 hours). Thereafter, and for all other
employees, the maximum vacation accrual shall be as provided in Section 1.

Section 3

.



(a) Normally, all vacations will begin with the first work day of the work week
schedule.

(b) Vacation pay shall be based upon the straight time rate of an employee's
regular classification at the beginning of the vacation and will be taken in
accordance with his established work schedule. If a holiday, as defined in
Article VI, occurs during an employee's vacation period, the employee will
receive pay for said holiday as defined in Article VI.

(c) Each employee must take his vacation during the vacation year (January
1-December 31) in which it falls due, subject to subsections (d) and (i) below.

(d) If an employee is not permitted to take his vacation in any calendar year in
which it is due because the Company finds it not convenient to excuse him from
work, he shall be paid a sum equal to the sum to which he would have been
entitled for working at his regular job based on straight-time pay at normal
working schedule during the last part of that year equal to the number of weeks'
vacation to which he is entitled.

(e) Except with special permission of the Company, no employee shall be
permitted to begin a vacation in any year within three (3) months of the date of
the end of the vacation taken by him during the preceding calendar year, and any
employee who has received pay in lieu of vacation for one (1) calendar year
shall be entitled to his next annual vacation before March 1 of the following
year, if it is practical for the Company to give him a vacation.

(f) An employee who (a) resigns, (b) retires, (c) is laid off as part of a
reduction in forces, or (d) is granted a military leave under the provisions of
Article XII, at a time when he has earned vacation to that date but has not
taken, nor previously received pay in lieu of, shall be paid in lieu of any
vacation he has earned to that date but has not taken, nor previously received
pay in lieu of.

Computation of vacation under this section will be earned at the rate of
one-twelfth (1/12th) for each month from employee's anniversary date. Sixteen
(16) or more calendar days of employment in any calendar month will be
considered a full month in computing vacation accruals.

(g) An employee will not be eligible for overtime or call-out during the period
beginning with the first day of his vacation and until his first scheduled work
day following completion of his vacation.

(h) In the event of the death of any employee who was then otherwise eligible
for a vacation but who had not taken it, a sum of money equal to pay in lieu of
such vacation shall be paid to the person(s) who shall be entitled to the
personal property of such decedent.

(i) No employee shall receive pay in lieu of vacation except as provided in
Article XI, Section 2(d). However, when an employee is absent from work due to
authorized occupational injury or illness, or personal sick leave, and has not
returned to work by December 31, he may, at the Company's option, be permitted
to take his vacation or receive vacation pay between January 1, and April 1 of
the following year.

Section 4

.



The vacation schedule will be initiated January 2nd of each year for those
eligible for vacation in that year. Employees shall choose their vacation
periods in order of their bargaining unit seniority. The Company will, insofar
as operations permit, arrange by choice and by seniority the employee's request
in the vacation schedule. An employee not submitting his vacation preference
within a reasonable time after being contacted will have his vacation scheduled
during the year at a time convenient to the plant operations.

Normally, subject to operational requirements, the Company will permit from each
Maintenance Work Group, a maximum of twenty (20%) percent of the active
available employees to be on vacation at the same time.

ARTICLE XII

MILITARY LEAVE

Section 1. Military Selective Service Act

.



The rights of employees of the Company who enter Military Service during the
term of this Agreement will be governed in all respects by the Military
Selection Service Act including amendments.

Section 2. Pay in Lieu of Vacation

.



Each such employee who is entitled to a vacation under the vacation policy of
the Company at the time he leaves to enter the Armed Forces, who elects not to
take the vacation but to receive pay in lieu thereof, shall, upon furnishing to
the Company a certificate from his commanding officer establishing the fact that
he had been inducted into the military service, be paid the amount of money he
would have received had he taken his vacation just prior to the beginning of his
military leave.

ARTICLE XIII

PHYSICAL EXAMINATIONS

Section 1. Periodical Examinations

.



The Company may, from time to time, require all employees to have periodical
physical examinations by a doctor selected by the Company. However, such
examinations shall not be used for the purpose of discriminating against an
employee. Each employee shall receive his regular rate of pay for all time
required to be examined as provided in this Section 1.

Section 2. Certificate of Physical Fitness

.





In the case of an employee being absent from work due to illness or physical
impairment, he may be required to present a certificate of physical fitness,
signed by a licensed physician, before being readmitted to work. This rule,
however, shall not limit the right of the Company to require physical
examination by a physician in the Company's service in exceptional cases of
constantly recurring absence from duty.

Section 3. Dispute Resolution

.



Notwithstanding any of the provisions of Article VIII of this Agreement, in case
a dispute arises over the physical fitness of an employee to return to work or
continue to work, a board of three (3) physicians shall be selected; one by the
Company, one by the employee, and one selected by the two so named. The
decisions of the majority of this board shall be final and binding.

ARTICLE XIV

MISCELLANEOUS AND GENERAL

Section 1. Tool Check-in Time

.



Employees will be allowed fifteen (15) minutes time to clean and check in their
tools before quitting time, if such action is required by them.

Section 2. Bulletin Board

.



The Company shall maintain at the plant entrance gate at the Chemical Plant a
bulletin board which shall be designated as "Local No. 224 Bulletin Board" and
shall be for the use of the Union for posting -- subject to the approval of the
Company -- of any matters of interest to or affecting the business of the Union.
It is understood and agreed that the posting of notices by the Union within the
plant area will be on this bulletin board only and will be posted by the
Chairman of the Shop Committee or his recognized representative. This bulletin
board will be locked with a key, released to the Chairman of the Shop Committee
and to the Company.

Section 3. Discrimination

.



There shall be no discrimination by the Company against any employee with
respect to any conditions of employment on account of his membership in this
labor union, or on account of any activity undertaken in good faith in his
capacity as a representative of other employees. The Union shall not
discriminate against any employee who is not a member of the Union.

Where the male gender is used in this contract, it is intended to refer to both
male and female. It is a continuing policy of the Company and the Union that the
provisions of this Agreement shall be applied to all employees without regard to
race, color, religion, sex, physical disability, national origin, or age.

Section 4. Wage Rate Changes

.



There shall be no change in the basic hourly wage rates set forth in Exhibit "A"
to this Agreement, or in the clothing allowance set forth in Exhibit "B" to this
Agreement, during the term of this Agreement.

Section 5. Safety Provisions

.



The Company shall continue to make reasonable provisions for the safety and the
health of its employees at the plant during hours of their employment.
Protective devices from injury shall be provided by the Company. Employees,
subject to this Agreement, will abide by safe practice rules and regulations of
the Company, and failure to do so may be considered grounds for dismissal.

No employee shall be required to perform services which, in the considered
judgment of the Company and the Union, seriously endanger his physical safety;
his refusal to do such work shall not warrant or justify discharge. If any
employee refused to perform such work, representatives of the Company and the
Union shall immediately attempt to decide the safety factor. Should they be
unable to agree, the decision of a representative of the Safety Department of
the Company shall be obtained. If the employee still feels an unsafe condition
exists, he will not be required to perform that given job, and the Company will
have the work done by any means it elects.

Section 6. Discharges

.



It is agreed by and between the Company and the Union that the Company may,
without limitation upon its right to discharge an employee for any other valid
reason, discharge any employee, subject to this Agreement, for the violation of
any of the Company's rules or regulations, which said rules and regulations
heretofore have been approved by both the Company and the Union.

Section 7. Recess Period (Smoking)

.



Where men are required to work continuously in restricted and confined areas
where smoking is not permitted, the Foreman is authorized to grant a recess of
not longer than ten (10) minutes to employees upon request, providing in his
judgment, work conditions permit; however, no employee shall be granted more
than two (2) such recesses in any one (1) normal work day.

Section 8. Jury Duty

.



Each employee of the Company who is called for service upon any grand jury,
petit jury or coroner jury shall, after furnishing to his Foreman, a certificate
in evidence of his jury service, be paid by the Company for each day which he
serves upon said jury a sum equal to the difference between the amount he would
have earned if he had been required to work for the Company on that day for the
number of hours of his regular work schedule and the jury pay he received, with
the provision that no such payment shall be made to an employee for jury service
on any day during which, in accordance with his regular work schedule, he would
not have worked for the Company.

Section 9. Termination Pay

.



An hourly employee whose work comes within the scope of the Fair Labor Standards
Act, and who has been continuously employed by the Company for one (1) year,
shall, if discharged through no fault of his own, receive a sum equivalent to
forty (40) hours' straight time pay at his regular rate, based upon his normal
schedule of work, and twice that amount if he has been employed by the Company
for a period of five (5) years. No employee shall receive such termination pay
more than once in any one (1) calendar year.

Section 10. Contract Work

.



It is agreed that any classified work covering maintenance and repair of
equipment and machinery now being done by employees of the Company shall not be
contracted out as long as the Company has the necessary equipment and as long as
there are qualified men available to do the work.

Section 11. Technical and Supervisory Employees

.



The Company may use technical and supervisory employees to install temporary
test equipment to be used in evaluating conditions and/or performance of plant
facilities.

Section 12. Minor Maintenance

.



It is agreed that Operating Department personnel will perform minor maintenance
functions. Minor maintenance functions shall be similar in scope but not limited
to the following examples:

1. Tightening loose mechanical connections.

2. Tightening leaking packing.

3. Changing instrument charts.

4. Tightening piping fittings to stop minor leaks.

5. Changing light bulbs.

6. Hooking up loading and unloading lines.

Section 13. Minor Operating Functions

.



Maintenance personnel may perform minor operating functions when requested by
production supervision, but only when accompanied by a qualified member of the
operations group. Typical example: Assisting in closing or opening large block
valves that are difficult for one person to handle.

ARTICLE XV

VALIDITY OF CONTRACT

If any court shall hold any provision of this contract invalid, such decision
shall not invalidate the other provisions.

ARTICLE XVI

NOTICE

Any notice to the Company provided herein may be given by depositing same in the
U.S. Mail in a sealed envelope, registered, postage prepaid, and addressed to:

El Dorado Chemical Company

P.O. Box 231

El Dorado, Arkansas 71731

Attention: Plant Manager

Any notice to be given to the Union may be given by depositing same in the U.S.
Mail in a seal envelope, registered, postage prepaid, and addressed to:

Recording Secretary

International Association of Machinists

and Aerospace Workers, AFL-CIO,

Local No. 224

Box 1332

El Dorado, Arkansas

A copy of notices should be likewise mailed to:

President, International Association of

Machinists and Aerospace Workers

AFL-CIO Machinists Building

9000 Machinist Place

Upper Marlboro, Maryland 20772-2687

ARTICLE XVII

FUNERAL LEAVE

Any employee in the bargaining unit shall be allowed to be absent from work to
arrange for or attend the funeral of any one of the relatives of the employee
hereinafter stated:

(a) If the deceased relative was the husband, wife, child, father, mother,
brother, sister, grandfather, grandmother, or grandchild of the employee, the
employee shall be permitted to be absent from work for a period not to exceed
two (2) continuous days. One of these days shall be the day of the funeral. The
other day may be the day before the funeral or the day after the funeral. If
either or both of these days are scheduled working days, he shall be allowed pay
for the day(s) off during his regular working schedule.

(b) If the deceased relative was the father-in-law, mother-in-law,
brother-in-law, sister-in-law, son-in-law, or daughter-in-law of the employee,
the employee shall be permitted to be absent from work with pay for the purposes
stated for one (1) scheduled working day if the funeral is held on a scheduled
working day. Brother-in-law and sister-in-law will be interpreted as (i) the
spouse of an employee's brother or sister; (ii) the brother or sister of an
employee's spouse; or (iii) the spouse of an employee's spouse's brother or
sister.

(c) If, to attend the funeral for the deceased relative, the employee travels to
a point more than 100 miles from El Dorado, Arkansas, he shall be allowed such
leave for an additional day with pay.

The pay for each day's leave which the employee receives under the provisions of
this Article shall be a sum equal to straight time for his regular schedule of
work on the day involved. There shall be no duplication of payment under
provisions of this Article for any other employee benefits such as vacation pay,
holiday pay, or sickness benefits payments.

Any request for such time off with pay based on false statements will subject
the employee making the request to immediate disciplinary action or discharge.

ARTICLE XVIII

GROUP INSURANCE

Group Insurance and Pension.

Effective January 1, 2005, the Company and employees will share the entire cost
of group insurance benefits for employees and employee dependents on the
following basis, in the following employee enrollment categories, payable
bi-weekly:

a. Employee

b. Employee and Children

c. Employee and Spouse

d. Family

Medical claims utilization and fixed costs will determine the cost share
assigned to each enrolled employee by enrollment category.

(1) Effective January 1, 2005, the employee's cost share of 18%, per pay period,
will be based on the total claims utilization and fixed costs commencing
November 1, 2003, through October 31, 2004.

The specific cost share amounts to be effective January 1, 2005, will be
constant throughout that year.

(2) Effective January 1, 2006, the employee cost share of 21%, per pay period,
will be based on the total claims utilization and fixed costs during the period,
commencing November 1, 2004, through October 31, 2005.

The specific cost share amounts, per pay period, to become effective January 1,
2006, will be constant throughout that year.

(3) Effective January 1, 2007, the employee cost share of 22%, per pay period,
will be based on the total claims utilization and fixed costs, during the period
commencing November 1, 2005, through October 31, 2006.

The specific cost share amounts, per pay period, to be effective January 1,
2007, will be constant throughout that year.

Effective January 1, 2005, 2006, and 2007, of each year, the maximum employee
cost share amounts, per pay period, are as follows:

2005 18%

2006 21%

2007 22%

If the total claims percentage cost share, per pay period, exceeds the capped
rates shown below, the capped rates will apply.

2005 2006 2007

18% 21% 22%

Capped Rates:

Employee $20.00 $24.00 $28.00

Employee & Children $35.00 $44.00 $52.00

Employee & Spouse $60.00 $72.00 $86.00

Family $75.00 $92.00 $110.00

Employees should refer to Summary Plan Descriptions for details of EDC Health
Plan co-payments, deductibles, co-insurance coverage and periodic amendments as
may be made from to time to time.

Effective with the date of this Agreement, the Company agrees to pay the cost of
employee long-term disability insurance and basic life insurance (twice an
employee's annual income).

Dental insurance coverage will be made available as an option. The employee may
elect to purchase the insurance by paying the premium each month, or by
increasing the deductible amounts of the current group medical plan.

The Savings Incentive Plan for Employees, adopted effective December 1, 1985,
shall be continued during the term of this Agreement.

ARTICLE XIX

NO STRIKE OR LOCKOUT

There shall be no strike, sympathy strike, or lockout during the term of this
Agreement for any reason.

ARTICLE XX

SERVICE WITH COMPANY

The Company shall honor previous service at the El Dorado Chemical Company for
purposes of seniority and vacation eligibility only. Previous service at the
plant, or any predecessor of the Company, shall not be credited for purposes of
pension benefits.

ARTICLE XXI

RETIREMENT AGE

The mandatory retirement age for employees shall be in accord with federal law.

The seniority of each employee whose services are terminated under the
provisions of this Article shall cease as of the date of such retirement.

IN WITNESS HEREOF, this instrument is executed on the 17th October, 2004, to be
effective as of October 17, 2004, at 12:01 a.m.

EL DORADO CHEMICAL COMPANY

By:

George Hogg, Plant Manager

INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACE WORKERS AFL-CIO, LOCAL
NO. 224

By:

Larry G. Booth

Directing Business Representative

Members of the Shop Committee:

Jim McKnight

Edward Johnson

Steve Taylor

Dan Fletcher

Jeff Robison

EXHIBIT "A"

BASIC HOURLY WAGE RATE

Classification 10/17/04 10/17/05 10/17/06

"A" Mechanic $18.42 $18.77 $19.12

"B" Mechanic $17.30 $17.55 $17.80

"C" Mechanic $16.82 $16.97 $17.12

"D" Mechanic $12.66 $12.66 $12.66

"E" Mechanic-New Hire 9; ** 9; ** 9; **

(First 180 Days)

** Rate of pay determined by Company on basis of employees qualifications.

The Company shall have the right to select and appoint employee(s) as Lead. In
addition to the regular work of their classification, a Lead may be assigned to
train, assist, assign employees, carry out the instructions of supervision, and
to perform any other duties pertaining to the maintenance department, which may
be assigned by management. The selection of Lead personnel and the duration of
their appointment is within the sole discretion of management. While so
assigned, Lead(s) shall receive a premium of one dollar ($1.00) above their
regular hourly rate.

ASBESTOS ABATEMENT TEAM PREMIUM

In addition to the foregoing rate, there shall be paid a rate of five cents
($.05) per hour for each hour worked to employees who are fully qualified and
designated, in writing, as members of the Asbestos Abatement Team.

EXHIBIT "B"

CLOTHING ALLOWANCE

In addition to the hourly rates set forth in Exhibit "A", there shall be paid a
clothing allowance of each hour worked, as indicated below:

Clothing Allowance

Per Hour

$.16

EXHIBIT "C"

Part 1

RECOGNIZED MAINTENANCE WORK GROUPS

Group I - Mechanical

Includes work ordinarily done by:

Pipefitter, Plumber

Welder, Lead Burner

Heavy Duty Operator

Rigger

Machinist

General Mechanic

Tank Car Repairman

Carpenter

Painter

Mason, Insulator, Concrete Finisher

Group II - Electrical/Instrumentation

Includes work ordinarily done by:

Electrician

Instrument Repairman

EXHIBIT "D"

EMPLOYEE DUES AUTHORIZATION LETTER

DATE:__________________________

TO: EL DORADO CHEMICAL COMPANY

El Dorado, Arkansas

Until further notice, you are hereby requested and authorized to deduct from
wages due me, and payable on the first regular pay day of each month, the sum
equal to my monthly dues as set by Local 224, IAM & AW, AFL-CIO, for my account
on or before the end of the month during which deductions are made.

"Contributions or gifts to Local Lodge 224, International Association of
Machinists and Aerospace Workers are not deductible as charitable contributions
for federal income tax purposes. However, they may be tax deductible under other
provisions of the Internal Revenue Code."

___________________________________________

Employee

EXHIBIT "E"

AMERICANS WITH DISABILITIES ACT

LETTER OF UNDERSTANDING

The Company and Union recognize the provisions of the American's with
Disabilities Act may impact the terms of this Agreement, and thus agree to
discuss each instance individually in order to reach a mutual understanding.

Dated this 17th day of October, 2004.

EL DORADO CHEMICAL COMPANY

By:

George Hogg, Plant Manager

INTERNATIONAL ASSOCIATION OF MACHINISTS AND

AEROSPACE WORKERS AFL-CIO, LOCAL NO. 224

By:

Larry G. Booth

Directing Business Representative

Members of the Shop Committee:

Jim McKnight

Edward Johnson

Steve Taylor

Dan Fletcher

Jeff Robison

EXHIBIT "F"

SHIFT DIFFERENTIAL

LETTER OF UNDERSTANDING

Effective October 17, 2004, in addition to the foregoing hourly rates, employees
who are regularly assigned to a specific shift shall be paid a shift
differential of forty cents ($.40) for each hour worked on the evening shift and
eighty cents ($.80) for each hour worked on the graveyard shift. For payroll
purposes, employees who are regularly assigned to a three shift rotating
schedule shall receive shift pay averaged over all three shifts (forty cents
($.40) per hour).

NOTE: Maintenance personnel who are not regularly assigned on a rotating shift
basis or to the evening or graveyard shift will receive shift differential in
accordance with the August 3, 1989, Letter of Understanding (regarding
turnarounds and major maintenance projects).

EL DORADO CHEMICAL COMPANY

By:

George Hogg, Plant Manager

INTERNATIONAL ASSOCIATION OF MACHINISTS AND

AEROSPACE WORKERS AFL-CIO, LOCAL NO. 224

By:

Larry G. Booth

Directing Business Representative

Members of the Shop Committee:

Jim McKnight

Edward Johnson

Steve Taylor

Dan Fletcher

Jeff Robison

EXHIBIT "G"

LETTER OF UNDERSTANDING




During the commencement of their 2004 negotiations, the Company and Workmen's
Committee and its Directing Business Representative, Mr. Larry G. Booth,
discussed the crisis in the nitrogen industry, due to many factors, including
foreign imports and high natural gas prices, resulting in high ammonia costs,
which increased costs of manufacturing of our products; lower selling price of
our manufactured products, often below our cost to manufacture and market,
because of surplus product and excess production capacity of nitrogen products;
fewer products being used by customers because of lower selling prices of their
own products; and finally, the impact of the Patriot Act, resulting in farm
stores converting to liquid products and urea to avoid the high costs of
implementing Patriot Act security systems. The Company has suffered losses in
2001 through 2004.



The Company proposes a three (3) year Agreement, to be effective at 12:01 a.m.,
October 17, 2004.

Due to the spiraling costs of total maintenance since year 2000 and continuing
through 2004, the Company will have the right, on the one (1) year anniversary
date, following ratification of our Agreement, to review maintenance performance
and efficiency records, and will meet with the Union's committee and Mr. Booth
to review and discuss the results at that time.

If the results indicate that maintenance employees have carried out their
commitment of increased productivity, cooperation and efficiency, the Company
will not seek to contract out the Company's maintenance work during the
remaining two (2) years of the Agreement.

However, if Company performance records and other records show otherwise, that
the increasing costs of maintenance show that the continued increasing
maintenance costs are related to a return to previous productivity levels, then
at that point in time, the Company shall have the right to open the contract to
discuss sub-contractng out of maintenance work and all contract terms shall
revert to a one (1) year period of time just ended.

The Company assures the Union that it will give fair and just consideration to
actual events which have occurred which relate to production equipment and
mechanical failures before making such a decision.

We sincerely do not believe that this will happen, but because of the continuing
spiral of total expenses of maintenance operations, it is a major factor of
concern which must be subjected to an in-depth review and scrutiny by the
Company.

APPROVED AND ACCEPTED:

INTERNATIONAL ASSOCIATION OF MACHINISTS AND

AEROSPACE WORKERS AFL-CIO, LOCAL NO. 224

Larry G. Booth, Directing Business Representative

MEMBERS OF THE SHOP COMMITTEE:

Jim McKnight

Edward Johnson

Steve Taylor

Dan Fletcher

Jeff Robison

For El Dorado Chemical Company

George Hogg, Plant Manager

DATED THIS 17th DAY OF OCTOBER, 2004.